Citation Nr: 0124407	
Decision Date: 10/10/01    Archive Date: 10/12/01	

DOCKET NO.  98-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for status post right knee 
arthroscopic surgery with medial meniscus tear repair, 
Baker's cyst and traumatic arthritis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
August 1986.

This matter arises from various decisions rendered since 
December 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, that increased 
the rating for the disability at issue from 10 percent to 
20 percent, but not more.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the appellant requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on March 6, 
2001; a transcript of that proceeding is of record.  
Subsequent to the hearing, the appellant submitted additional 
evidence, and waived its review by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2000).  The Board will consider it accordingly.

At the aforementioned personal hearing, the appellant also 
raised the additional issues of her entitlement to service 
connection for left knee and left foot disabilities.  Those 
issues are not "inextricably intertwined" with the issue now 
on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Nor have they been developed or certified for 
appeal.  See 38 U.S.C.A. § 7105.  As such, they are referred 
to the RO for all action deemed appropriate.



FINDING OF FACT

Symptomatology currently associated with status post right 
knee arthroscopic surgery with medial meniscus tear repair, 
Baker's cyst, and traumatic arthritis includes decreased 
range of motion of the right knee joint accompanied by 
subjective complaints of pain, patellofemoral malalignment, 
subjective complaints of right knee locking and giving way, 
minimal crepitus, and mild parapatellar tenderness.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the 
veteran's service-connected status post right knee 
arthroscopic surgery with medial meniscus tear repair, 
Baker's cyst, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§  3.102, 3.159 (2000); as amended by 66 Fed. Reg. 
45,620 (Aug. 29th, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes (DC) 5257, 5258, 5259 (2000).  

2.  The schedular criteria for a separate 10 percent rating 
for arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.159 (2000); as amended by 66 
Fed. Reg. 45, 620 (Aug. 29th, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, DC 5003, 5010, 5260, 5261 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 5102, 
5103, 5103A, 5107), which applies to all pending claims for 
VA benefits, and which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by VA.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096; 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  

First, VA has a duty to  notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29th, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  The amendments were 
effective November 9, 2000.  In the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been 

satisfied, the regulatory provisions likewise are satisfied.  

In the present case, the Board finds that VA's modified duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  In addition, 
she was afforded a VA examination of her right knee in 
conjunction with this appeal, and the record reflects the 
reports of her VA private and VA medical treatment of this 
disability during recent years.  As noted, the veteran also 
was given a personal hearing before the undersigned. The 
Board finds that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed, and the 
Board will proceed to decide the case on the merits.

II.  Factual Background

Service medical records indicate that in June 1986, the 
appellant complained of right knee pain of six months' 
duration.  She further indicated that she had fallen down 
stairs, and had sustained a twisting injury to that joint.  
At that time, tenderness under the surface of the right 
patella was noted, but the right knee otherwise had full 
range of motion and was stable.  Parenthetically, 
patellofemoral chondromalacia had been diagnosed during the 
prior month.  

The veteran underwent a VA examination of the right knee in 
March 1987.  That joint was tender to palpation in the area 
of the medial collateral ligament and medial meniscus.  No 
swelling of the joint was noted.  Minimal crepitation was 
present during extension of the right leg, but no 
medial/lateral joint instability was present.  A Baker's cyst 
was noted.  Examination findings indicated a right medial 
meniscus tear and right collateral (medial) tear.  In 
September 1989, chronic degenerative joint disease of the 
right knee was noted during VA treatment.  During a VA 

physical examination conducted in October 1989, the appellant 
was noted to walk with a significant limp on the right side 
with the right knee partially flexed.  Despite this, however, 
no gross deformities of the right knee were evident, and that 
joint appeared to be stable.  The patella was stable and in 
the midline.  Medial and 
lateral joint line tenderness was elicited with mild 
pressure, but there was no evidence of pain when the right 
knee was stressed medially and laterally.  

The veteran underwent an additional VA examination of the 
right knee in November 1994.  Extension of the right knee was 
limited at 15 degrees, and flexion was limited at 90 degrees.  
At that time, the veteran walked with a cane held in the 
right hand, and had a noticeable limp of the right leg.  
Status post right medial meniscus tear was diagnosed.  
Similar findings were noted during a VA physical examination 
conducted in January 1995.  

During a VA physical examination conducted in December 1997, 
the veteran continued to complain of pain associated with the 
right knee.  Mild degenerative joint disease was noted, as 
was decreased range of motion.  The appellant stated that 
pain in the right knee was intermittent, and that she 
experienced weakness, giving way, instability, locking, 
morning stiffness, swelling, and a lack of endurance 
associated with that joint.  She stated that she formerly 
used a cane a great deal of the time in order to ambulate, 
but that this was needed only occasionally for stabilization.  
Extension of the right knee joint was limited at 10 degrees, 
and flexion was limited at 130 degrees.  

The veteran underwent a right knee arthroplasty in October 
1998 at a VA hospital.  A degenerative meniscus in that joint 
was found, as was Grade III chondromalacia of the medial 
femoral condyle with a pea-sized defect on the weight-bearing 
portion.  Some Grade II to III changes were also present 
focally on the medial facet.  These lesions were debrided, 
and the majority of the patellar articular surface was 
shaved.  Following surgery, the knee was observed to be 
healing well, and full extension of the right knee joint was 
present; however, flexion was limited at 120 degrees.


III.  Applicable Laws and Regulations

The veteran contends that her service-connected right knee 
disability is more severe 
than currently evaluated.  She cites pain and weakness in 
support thereof.  In this regard, disability evaluations are 
based upon a comparison of clinical findings with the 
applicable schedular criteria.  38 U.S.C.A. § 1155.  In 
evaluating a given disability, its entire history must be 
taken into consideration.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, current clinical 
findings are of paramount importance.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

With regard to the musculoskeletal system, the intent of the 
applicable provisions of 38 C.F.R. Part 4 (2000) is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned joints 
due to any form of arthritis as being entitled at least a 
minimum compensable rating for the joints affected.  See 
38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  The latter regulation contemplates and 
incorporates the provisions of 38 C.F.R. §§ 4.10 and 4.40.  

The veteran's service-connected right knee disability has 
been evaluated pursuant to the provisions of 38 C.F.R. 
§ 4.71a, DC 5258, wherein cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion into 
the joint shall be evaluated as 20 percent disabling.  
Alternatively, recurrent subluxation or lateral instability 
of the knee joint shall be evaluated as 20 percent disabling 
if "moderate" in nature; a 30 percent disability evaluation 
is warranted only if impairment is "severe."  See 38 C.F.R. 
§ 4.71a, DC 5257.  

Both historically and currently, symptomatology associated 
with the veteran's right knee appears to be no more than 
moderate in nature.  Although she experiences intermittent 
pain and some decrease in flexion in the right knee joint, 
strength in the right knee is within normal limits; the 
latter is established by findings during the VA physical 
examination conducted in December 1997.  Moreover, it appears 
that her right knee joint has been doing well since 
arthroscopic surgery performed in 

October 1998, notwithstanding the veteran's complaints of 
pain, locking, instability, and weakness.  

During the personal hearing conducted by the undersigned in 
March 2001, the veteran referred to pain and instability when 
standing and walking, but indicated that she no longer 
required either a cane or a brace to assist in ambulation.  
Given this, symptomatology attributable to the veteran's 
right knee most nearly approximates that contemplated for 
"moderate" impairment.  Since the provisions of 38 C.F.R. 
§ 4.71a, DC 5257 dictate that a 20 percent disability rating 
be assigned for "moderate" impairment, an increased 
disability rating is not warranted under that DC.  
Parenthetically, the Board notes that the provisions of 
38 C.F.R. § 4.71a, DC 5258 and 5259 do not allow for a 
disability rating in excess of the 20 percent currently 
assigned.

III.  Traumatic Arthritis of the Right Knee

Notwithstanding the foregoing, the Board observes that the VA 
Office of General Counsel has determined that separate 
evaluations may be assigned in cases where the veteran is 
rated under a DC that does not contemplate limitation of 
motion if arthritis is attributable to the service-connected 
disability and results in decreased range of motion.  In this 
case, the veteran has been diagnosed with degenerative joint 
disease of the right knee on a number of occasions.  
Degenerative joint disease of the right knee has been 
confirmed by X-ray findings and traumatic arthritis has been 
recognized by the RO as part and parcel of her service-
connected disability.

Moreover, the reports of various VA treatment and physical 
examinations indicate that the veteran does not have full 
range of motion of the right knee.  The most recent evidence 
is contained in the report of the veteran's VA outpatient 
treatment in December 1998, wherein it was reported that 
flexion of the right knee was limited at 120 degrees.  Thus, 
the holdings of VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998), are for application.  
These permit a separate evaluation of 10 percent pursuant to 
38 C.F.R. §§ 4.71a, DC 5003, 5010 when limitation of flexion 
of a knee joint due to a service-connected disability is 
present even if the limitation of motion is not otherwise 
compensable under another DC.  Because the veteran's right 
knee has limitation of flexion to a noncompensable degree 
pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5160, a 
10 percent disability rating, in addition to the rating 
currently assigned, is warranted.  

IV.  Extraschedular Considerations

As a final matter, notwithstanding the foregoing analysis, a 
rating in excess of the 20 percent currently assigned for the 
veteran's service-connected status post right knee 
arthroscopic surgery with medial meniscus tear repair, 
Baker's cyst 
may be granted if it is demonstrated that this disability 
presents such an exceptional or unusual disability picture.  
For consideration are factors such as marked interference 
with employment or frequent periods of hospitalization so as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2000).  

Although the veteran has required outpatient treatment for 
this disability, and has undergone arthroscopic surgery, 
there is no indication that this disability has otherwise 
required frequent hospitalizations since her discharge from 
military service or within the current rating period.  
Moreover, the record does not indicate, nor has the veteran 
otherwise contended, that the disability at issue has 
required treatment to such an extent that the veteran's 
ability to work has been compromised as a result.  

Absent evidence factors such as marked interference with 
employment or frequent periods of hospitalization, there is 
no basis to conclude that the disability at issue is more 
serious than contemplated by the aforementioned schedular 
provisions.  Thus, the RO's consideration of 38 C.F.R. 
§ 3.321(b)(1), coupled with its failure to submit the case 
for consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  


ORDER

An increased rating for status post right knee arthroscopic 
surgery with medial meniscus tear repair and Baker's cyst is 
denied.

A separate 10 percent disability rating is granted for 
arthritis and limited range of motion of the right knee, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 


